Citation Nr: 0116026	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-21 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to October 27, 1995 
for the grant of service connection for posttraumatic stress 
disorder (PTSD) based upon clear and unmistakable error.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
March 1955.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The November 1998 rating decision reopened a previously 
disallowed claim and granted service connection for PTSD and 
an initial 100 percent rating effective since October 27, 
1995.  The veteran perfected a timely appeal of the issue of 
entitlement to an earlier effective date for the grant of 
service connection.  An April 2000 rating decision denied 
entitlement to an effective date prior to October 27, 1995 
for the grant of service connection.  


REMAND

The Veterans of Foreign Wars of the United States (VFW) had 
been the veteran's representative since October 1995.  On his 
October 2000 substantive appeal, the veteran expressed 
frustration with documents that he believed were missing from 
the claims folder and opined that the VFW had thrown away his 
papers.  As a result, on their May 2001 statement, VFW 
revoked the power of attorney for the veteran under VFW 
Policy and Procedure dated March 30, 2000, Page 6, Paragraph 
4C.  The veteran has not indicated that he has any 
representative at the present time.  

On his October 2000 substantive appeal, the veteran requested 
a central office hearing before the Board in Washington, 
District of Columbia.  In response to a letter requesting 
clarification of his hearing option in March 2001 and 
notification that the case was being forwarded to the Board 
in May 2001, the veteran requested a travel board hearing 
before the Board at the VARO in San Diego, California. 

In order to afford the veteran full due process, the case 
will be REMANDED for the following action:

The RO should schedule a travel board 
hearing for the veteran at the VARO.  The 
RO, by letter, should inform the veteran 
and his representative, if any, of the 
date, time, and location of the travel 
board hearing.  All efforts made should 
be documented and all correspondence 
received should be associated with the 
veteran's claims folder.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order. The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim. 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).




